Per Curiam:

This attorney disciplinary matter is before the Court as a result of a recommendation of the Board of Commissioners on Grievances and Discipline, speaking through its Executive Committee, that the Respondent, Walter M. Czura, be disbarred from the practice of law. We accept the recommendation.
Heretofore, on February 18, 1982, we temporarily suspended the Respondent. The case has now been tried before a Hearing Panel and reviewed by the Executive Committee and is now before this Court for final disposition.
The Complaint filed against the Respondent alleged that on January 13,1982, the Respondent pled guilty to one count of an indictment in Federal Court, which charged him with violating Title 21U. S. C. § 963 by conspiring to import a quantity of marijuana in excess of one thousand pounds into the Hilton Head area of South Carolina. It alleged that this conduct constituted a serious crime in violation of the Code of Professional Responsibility and of the Rules of Disciplinary Procedure.
Article V of the Constitution of this state imposes upon this Court the duty of determining both admissions to the bar and sanctions to be imposed in cases of misconduct. We agree with the Executive Committee that the Respondent, Walter M. Czura, has been guilty of misconduct and that he should be and is, hereby, disbarred from the practice of law in South Carolina.
It is ordered that the Respondent, within five days from the notice of the filing of this order, return his certificate to practice to the Clerk of the Court at the Supreme Court in Columbia, South Carolina.